DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/15/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 11/15/18, these figures are objected to. 
Figure(s) 1 and 5 is/are objected to for failing to comply with 37 C.F.R. 1.84(p)(5), which requires reference characters not mentioned in the description not appear in the drawings and reference characters mentioned in the description must appear in the drawings. In this case, reference character “60” (Specification Page 5, line 10) is absent from the figures and reference characters “5” and “6” of Figure 1 are missing from the specification. 
Figure 5 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the clip lever extends transversely from an upper face of the upper cutter” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Not that this angle is not illustrated as a 90 degree (transverse) angle and based on the other figures 
The figures are objected to because “44” has been used to designate the “retainer” in Figure 1 and the same feature is described and illustrated as a “bracket 46” in Figures 3 and 6. One reference character should be used consistently throughout the disclosure to refer to a single feature. Clarification or correction is requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2: recites in the last lines “the clip lever extends transversely from an upper face of the upper cutter”; however, “transverse” means perpendicular and the “clip lever 18, Fig 5) does not extend perpendicular to an upper face of the upper cutter of the clippers as applicant attempts to claim. This language is confusing because it appears that the lever extends at an angle to the upper face of the upper cutter, but not at a 90 degree angle, making it unclear what applicant means by “extends transversely”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.
Claim 6: recites “the handle” in line 1 without antecedent basis. Applicant can overcome this by amending this claim to depend from claim 4 instead of claim 1.
Claim 7: recites “retaining the first bar substantially parallel to the rod”; however, the term “parallel” means that the two will never touch if they go extend forever and based on applicant’s own Figure 1, the first bar (40) and rod (14) are not parallel. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.
Claim 8: recites “further including”, but does not set forth any additional structure making that language confusing because is applicant claiming a “retainer And a bracket” or is the bracket the retainer? This claim recites “the first bar is encircled by the rod and the bracket”; however, “the bracket” lacks antecedent basis and furthermore no such arrangement is disclosed or illustrated. While the bracket or retainer (44, Fig 1 or 46, Fig 6) encircles a portion of the first bar, the rod does not “encircle” the first bar in any way making it unclear what applicant means by “encircled by the rod”. Clarification or correction is requested. For examination purposes, the claim will be treated as reciting “wherein the retainer comprises a bracket….such that first bar is at least partially encircled by the bracket, the bracket being a C-channel type. Clarification or correction is requested.  
Claim 10: recites “the first bar” in line 2-3 without antecedent basis. This claim recites “a respective arm” without referring back to the previously recited “pair of arms” making it unclear how many arms are being claimed. 
Claim 12: This claim recites “the clip lever extends transversely from an upper face of the upper cutter”; however, “transverse” means perpendicular and the “clip lever 18, Fig 5) does not extend perpendicular to an upper face of the upper cutter of the clippers as applicant attempts to claim. This language is confusing because it appears that the lever extends at an angle to the upper face of the upper cutter, but not at a 90 degree angle, making it unclear what applicant means by “extends transversely”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. This claim recites “retaining the first bar substantially parallel to the rod”; however, the term “parallel” means that the two will never touch if they go extend forever and based on applicant’s own Figure 1, the first bar (40) and rod (14) are not parallel. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. This claim recites “the first bar is encircled by the rod and the bracket”; however, no such arrangement is disclosed or illustrated. While the bracket or retainer (44, Fig 1 or 46, Fig 6) encircles a portion of the first bar, the rod does not “encircle” the first bar in any way making it unclear what applicant means by “encircled by the rod”. This claim recites “a respective arm” without referring back to the previously recited “pair of arms” making it unclear how many arms are being claimed. For examination purposes, the claim will be treated as reciting “the retainer comprises a bracket….such that first bar is at least partially encircled by the bracket, the bracket being a C-channel type. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 9486051).
Claim 1: Robinson discloses a nail clipping device (10) comprising: a clippers (20) comprising a clip lever (24) operationally coupled to a pair of cutter (26 & 28) that are mutually coupled and define a gap positioned at a first end (22) of the clippers wherein the gap is configured for receiving a portion of a finger or toe nail for trimming (see invention title). A rod (60) is coupled to and extends substantially perpendicularly from a second end of the clippers (34, see Fig 1) and the entire device is hand operated so the rod is “configured to be grasped in/by a user’s hand” so a user can position the clippers for use. An actuator (70+72+74) is coupled to the rod distal from the clippers (70+56, the actuator couples the rod and clip lever together) and the actuator is configured to be selectively actuated by fingers or hands of a user to open and close the clippers (Col 2, 25-40). 
Claim 2: Robinson further discloses the pair of cutters comprising an upper cutter (26) coupled to a lower cutter (28) adjacent to the second end of the clippers (34, see Fig 1); a hole is positioned in the upper cutter and the clip lever (see Fig 1) proximate the first end of the clippers; and a post (see Fig 1) coupled to the lower cutter and extending substantially perpendicularly from the lower cutter through the hole with the clip lever pivotally coupled to the post (see Fig 1). As best understood, the clip lever extends “transversely from an upper face of the upper cutter” in as much as applicant’s device does because Robinson illustrates these components at the same angle as applicant’s Figure 5. 
Claim 3: Robinson discloses the rod being rectangular shaped (see Fig 1).
Claim 4: Robinson discloses a handle (see Figs 1-2) coupled to an extending from the rod distal from the clippers and the handle is configured for positioning in a hand/palm of a user (see Figs 1-2; Col 1, 65-Col 2, 10). 
Claim 5: Robinson discloses the handle being a rounded rectangular shape (see Fig 2) when viewed longitudinally (see Fig 2). 
Claim 7: Robinson discloses the actuator comprising a first bar (72) pivotally coupled to a terminus of the clip lever distal from the first end of the clippers (see Fig 3); and a retainer (78) coupled to the rod distal from the clippers (not this piece is adjustable and can be moved anywhere (Col 4, 10-30). The retainer is slidably coupled to the first bar and helps to retain the first bar and the rod in a “substantially parallel orientation” since applicant’s own bar and rod are not actually parallel but angled in the same way as Robinson illustrates (see Robinson Fig 1 & applicant’s Figure 1). The first bar is configured for being urged by a hand of a user toward the clipper to lever the clip lever for cutting nail by closing the gap between the cutters (see Figs 3-4). 
Claim 8: Robinson discloses the retainer forming a bracket with opposing ends (78) coupled to the rod such that the first bar is encircled at least in part by te rod with the bracket having an slot (80) that forms a C-channel type retainer (see Fig 1). 
Claim 9: Robinson discloses a second bar (second half of handle, see Fig 1) coupled to and extending substantially perpendicular from an upper end point of the first bar, with the second bar extending substantially in parallel with the handle and the second bar is configured for depressing with the hand toward the handle to close the clippers and cut nails (see Figs 3-4 & Col 1, 65-Col 2, 10). 
Claim(s) 1-6, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 6601587).
Claim 1: Shaw discloses a toenail clipping device (10, Fig 1) comprising: a clippers (18) comprising a clip lever (28) operationally coupled to a pair of cutters (24 & 26), the cutters being mutually coupled together and defining a gap positioned at a first end of the clippers for receiving a portion of a toenail for clipping (see Fig 1). A rod (30) is coupled to an extending substantially perpendicular from a second end of the clippers (see Fig 3) and the rod is configured for being grasped by hand (see Figs 1-2) for positioning the clippers for manipulation (Col 1, 65-Col 2, 10). An actuator (40+46) is coupled to the rod distal from the clippers, the actuator being operationally coupled to the clip lever (see Fig 3) for closing the gap and clipping nails (see Figs 1-3). 
Claim 2: Shaw discloses the pair of cutters comprising an upper cutter (22+26) coupled to a lower cutter (20+24) adjacent to the second end of the clippers (see Figs 1-3); a hole positioned in the upper cutter proximate the first end of the clippers; and a post (see Fig 3) coupled to the lower cutter and extending substantially perpendicular from the lower cutter through the hole, the clip lever being pivotally coupled to the post such that the clip lever extends transversely from an upper face of the upper cutter (see Fig 3) in as much as applicant discloses this relationship to be “transverse” since the angle illustrated by Shaw is the same as that disclosed by applicant’s Figures. 
Claim 3: Shaw illustrates the rod being rectangularly shaped when viewed longitudinally from a side (see Fig 3). 
Claims 4-5: Shaw discloses a handle (36) coupled to and extending from the rod (30) distal from the clippers and the handle being configured for the palm of a user’s hand (see Fig 1). The handle is illustrated in the shape of a rounded rectangle with nubs (see Fig 3) when viewed longitudinally in a side view (see Fig 3). 
Claim 6: Shaw discloses the handle (36) extending from the rod co-directionally with the clippers such that handle is substantially parallel to the clippers (see Fig 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9486051) in view of Rains (US 5775340).
Claim 10: Robinson further discloses a lower endpoint of the first bar (74, Fig 2) removably joined to the clip lever and discloses the invention essentially as claimed except for this connection being a pivot connection such that a pair of arms extend from a lower endpoint of the first bar defining a pivot slot, the clip lever extending into this pivot slot with the arms carrying a pair of pivot holes and a channel through the clip lever such that a pivot point is positioned through the pivot holes and the channel resulting in a pivotal coupling between the first bar and clip lever. 
Rains, however, discloses a toenail clipping device (see Fig 1) that comprises an actuator including a first bar (26) pivotally coupled to a terminus of a clip lever (16) distal from the first end of the clippers. Rains discloses pivotally (28; Col 4, 15-28) attaching the actuation first bar (26) of a toenail clipping device to the clip lever (16) of the clippers (12) by providing a single arm coupled to and extending linearly from a lower endpoint of the first bar (see Figs 2 & 4) defining a pivot slot (see Fig 4), the clip lever (16, see Figs 2 & 4) extending into the pivot slot (see Figs 2 & 4); a pivot hole positioned in the arm (see Fig 4); a channel positioned through the clip lever (see Figs 2 & 4) with the channel aligned with the pivot hole; and a locking pivot pin (28) positioned through the pivot hole and the channel such that the first bar is pivotally coupled to the clip lever in order to allow for adjusting and locking the angle between the clippers and the actuator (Col 4, 15-28; see Figs 1-4). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the nail clipper device of Robinson by providing the connection between the first bar and the clip lever to be a locking hinge connection as taught by Rains in order to allow for adjusting and locking the angle between the clippers and the actuator as taught by Rains. 
Modified Robinson discloses the invention essentially as claimed except for there being two arms extending from the first bar lower end instead of one with each arm having a pivot holed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by providing the lower endpoint of the first bar forming a pair of arms instead of just one arm since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 11: Modified Robinson discloses the invention of claim 7 and Robinson further discloses a slot (gap between 60, see Fig 1) positioned in the rod proximate to the clippers and the clip lever extending near the lever slot (see Figs 1-3) such that the terminus of the clip lever is positioned proximate to a back of the rod with the clip lever being positioned for selectively urging the clip lever between an upper and lower limit of the clippers (see Fig 3). 
Modified Robinson discloses the invention essentially as claimed except for the clip lever extending through the lever slot. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by rearranging the clip lever such that its terminus extends through the slot already taught by Robinson, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Alternatively or additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by providing the clip lever longer such that its terminus extends through the slot, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, a pair of nail clippers with a longer clip lever than illustrated by Robinson would achieve this. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9486051) in view of Shaw (US 6601587) and Rains (US 5775340).

Claim 12: Robinson discloses a nail clipping device (10) comprising: a clippers (20) comprising a clip lever (24) operationally coupled to a pair of cutter (26 & 28) that are mutually coupled and define a gap positioned at a first end (22) of the clippers wherein the gap is configured for receiving a portion of a finger or toe nail for trimming (see invention title). The pair of cutters comprise an upper cutter (26) coupled to a lower cutter (28) adjacent to the second end of the clippers (34, see Fig 1). A hole is positioned in the upper cutter and the clip lever (see Fig 1) proximate the first end of the clippers; and a post (see Fig 1) coupled to the lower cutter and extending substantially perpendicularly from the lower cutter through the hole with the clip lever pivotally coupled to the post (see Fig 1). As best understood, the clip lever extends “transversely from an upper face of the upper cutter” in as much as applicant’s device does because Robinson illustrates these components at the same angle as applicant’s Figure 5. A pair of rectangular rods (60) is coupled to and extends substantially perpendicularly from a second end of the clippers (34, see Fig 1) and the entire device is hand operated so the rod is “configured to be grasped in/by a user’s hand” so a user can position the clippers for use. An actuator (70+72+74) is coupled to the rod distal from the clippers (70+56, the actuator couples the rod and clip lever together) and the actuator is configured to be selectively actuated by fingers or hands of a user to open and close the clippers (Col 2, 25-40). A handle (see Figs 1-2) is coupled to and extends from the rod distal from the clippers and the handle is configured for positioning in a hand/palm of a user (see Figs 1-2; Col 1, 65-Col 2, 10) the handle being a rounded rectangular shape (see Fig 2) when viewed longitudinally (see Fig 2). The actuator comprising a first bar (72) pivotally coupled to a terminus of the clip lever distal from the first end of the clippers (see Fig 3); and a retainer (78) coupled to the rod distal from the clippers (note this piece is adjustable and can be moved anywhere (Col 4, 10-30). The retainer is slidably coupled to the first bar and helps to retain the first bar and the rod in a “substantially parallel orientation” since applicant’s own bar and rod are not actually parallel but angled in the same way as Robinson illustrates (see Robinson Fig 1 & applicant’s Figure 1). The first bar is configured for being urged by a hand of a user toward the clipper to lever the clip lever for cutting nail by closing the gap between the cutters (see Figs 3-4). The retainer forms a bracket with opposing ends (78) coupled to the rod such that the first bar is encircled at least in part by the rod with the bracket having an slot (80) that forms a C-channel type retainer (see Fig 1). A second bar (second half of handle, see Fig 1) coupled to and extending substantially perpendicular from an upper end point of the first bar, with the second bar extending substantially in parallel with the handle and the second bar is configured for depressing with the hand toward the handle to close the clippers and cut nails (see Figs 3-4 & Col 1, 65-Col 2, 10). Robinson discloses the invention essentially as claimed except for the handle extending parallel with the clippers, the connection between the clip lever and the first bar being a pivot connection such that a pair of arms extend from a lower endpoint of the first bar defining a pivot slot, the clip lever extending into this pivot slot with the arms carrying a pair of pivot holes and a channel through the clip lever such that a pivot point is positioned through the pivot holes and the channel resulting in a pivotal coupling between the first bar and clip lever, and the clip lever extending through the lever slot. 
Shaw, however, discloses a toenail clipping device (see above rejection under 102) and discloses disposing the handle (36) of such a clipping device such that the handle extends from the rod co-directionally with the clippers such that handle is substantially parallel to the clippers (see Fig 3). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the nail clippers of Robinson, by making the handles parallel to the clippers in view of Shaw in order to allow the device to be manipulated in different ways. 
Modified Robinson discloses the invention essentially as claimed and Robinson further discloses a lower endpoint of the first bar (74, Fig 2) removably joined to the clip lever. Modified Robinson discloses the invention essentially as claimed except for the connection between the clip lever and the first bar being a pivot connection such that a pair of arms extend from a lower endpoint of the first bar defining a pivot slot, the clip lever extending into this pivot slot with the arms carrying a pair of pivot holes and a channel through the clip lever such that a pivot point is positioned through the pivot holes and the channel resulting in a pivotal coupling between the first bar and clip lever, and the clip lever extending through the lever slot. 
Rains, however, discloses a toenail clipping device (see Fig 1) that comprises an actuator including a first bar (26) pivotally coupled to a terminus of a clip lever (16) distal from the first end of the clippers. Rains discloses pivotally (28; Col 4, 15-28) attaching the actuation first bar (26) of a toenail clipping device to the clip lever (16) of the clippers (12) by providing a single arm coupled to and extending linearly from a lower endpoint of the first bar (see Figs 2 & 4) defining a pivot slot (see Fig 4), the clip lever (16, see Figs 2 & 4) extending into the pivot slot (see Figs 2 & 4); a pivot hole positioned in the arm (see Fig 4); a channel positioned through the clip lever (see Figs 2 & 4) with the channel aligned with the pivot hole; and a locking pivot pin (28) positioned through the pivot hole and the channel such that the first bar is pivotally coupled to the clip lever in order to allow for adjusting and locking the angle between the clippers and the actuator (Col 4, 15-28; see Figs 1-4). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the nail clipper device of Robinson by providing the connection between the first bar and the clip lever to be a locking hinge connection as taught by Rains in order to allow for adjusting and locking the angle between the clippers and the actuator as taught by Rains. 
Modified Robinson discloses the invention essentially as claimed except for there being two arms extending from the first bar lower end instead of one with each arm having a pivot holed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by providing the lower endpoint of the first bar forming a pair of arms instead of just one arm since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Modified Robinson discloses the invention essentially as claimed and Robinson further discloses a slot (gap between 60, see Fig 1) positioned in the rod proximate to the clippers and the clip lever extending near the lever slot (see Figs 1-3) such that the terminus of the clip lever is positioned proximate to a back of the rod with the clip lever being positioned for selectively urging the clip lever between an upper and lower limit of the clippers (see Fig 3). 
Modified Robinson discloses the invention essentially as claimed except for the clip lever extending through the lever slot. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by rearranging the clip lever such that its terminus extends through the slot already taught by Robinson, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Alternatively or additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Robinson by providing the clip lever longer such that its terminus extends through the slot, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, a pair of nail clippers with a longer clip lever than illustrated by Robinson would achieve this. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772